DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 10/29/2022 amended claims 1, 7, 10, and added claims 15 and 16.  Claims 1-16 are rejected on new grounds of rejections necessitated by the amendments of claims 1, 7, and 10.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2022 has been entered.
 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ishii (US 20120133846 A1).
Regarding claim 1, Ishii teaches a light source apparatus (122, Fig. 6-8) comprising: a light source unit (2) configured to emit light of a first wavelength; a first fluorescent element (4Ga; or 4Gb and/or 4Gc) and a second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) each configured to convert at least part of the light of the first wavelength into light of a second wavelength that is different from the first wavelength; and a light amount adjustment unit (31) configured to adjust an amount of light emitted to each of the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively), wherein the first fluorescent element (4Ga; or 4Gb and/or 4Gc) converts the light of the first wavelength into the light of the second wavelength at a first ratio and emits converted light of the second wavelength and non-converted light of the first wavelength, wherein the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) converts the light of the first wavelength into the light of the second wavelength at a second ratio that is different from the first ratio and emits converted light of the second wavelength and non-converted light of the first wavelength ([0042], [0075]) and wherein each of the first fluorescent element and the second fluorescent element emits the converted light of the second wavelength and the non-converted light of the first wavelength at the same time to generate white light.
Regarding claim 7, Ishii teaches a light source apparatus (122, Fig. 1-8) comprising: a light source unit (2) configured to emit light of a first wavelength; a collection optical system (32) configured to collect the light of the first wavelength from the light source unit (2); a first fluorescent element (4Ga; or 4Gb and/or 4Gc) and a second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) each configured to convert at least part of the light of the first wavelength collected by the collection optical system (32) into light of a second wavelength that is different from the first wavelength; and a light amount adjustment unit (31) configured to adjust an amount of light emitted to each of the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively), wherein the collection optical system (32) irradiates the first fluorescent element (4Ga; or 4Gb and/or 4Gc) with the light of the first wavelength at a first light density, and irradiates the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) with the light of the first wavelength at a second light density that is different from the first light density, wherein each of the first fluorescent element and the second fluorescent element emits converted light of the second wavelength and non-converted light of the first wavelength, and wherein each of the first fluorescent element and the second fluorescent element emits the converted light of the second wavelength and the non-converted light of the first wavelength at the same time to generate white light.
Regarding claim 4, Ishii further teaches a splitting unit (32) configured to split the light of the first wavelength from the light source unit (2): and an amplitude modulation unit (37) configured to control transmittance or reflectance of the light of the first wavelength split by the splitting unit (32), wherein the amplitude modulation unit is disposed between the light source unit (2) and at least one of the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc; Fig. 6).
Regarding claim 5, Ishii further teaches the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) respectively include fluorescent material and diffusion material (synthetic resin), wherein the fluorescent material is the same in each of the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively), and wherein at least one of a concentration and a thickness of the fluorescent material and a mixing ratio of the diffusion material (synthetic resin) is different between the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc;[0042], [0075]).
Regarding claims 12 and 13, Ishii further teaches the light source apparatus (122) according to claims 1 and 7; and a light modulation element (124R/G/B) configured to modulate light from the light source apparatus (122).

Claims 10, 14 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Toyooka (US 20170208303 A1).
Regarding claim 10, Toyooka teaches a light source apparatus (Fig. 1-14) comprising: a light source unit (1221) configured to emit light of a first wavelength: a splitting unit (1223) configured to split the light from the light source unit (1221); a fluorescent element (1224) configured to convert at least part of the light of the first wavelength into light of a second wavelength that is different from the first wavelength; a diffusion element (12213) configured to diffuse the light of the first wavelength; and a light amount adjustment unit (1222) configured to adjust an amount of light emitted to each of the fluorescent element and the diffusion element ([0052]), wherein the splitting unit (1223) irradiates each of the fluorescent element (1224) and the diffusion element (12213) with part of the light of the first wavelength from the light source unit (1221) at a first distribution ratio, and irradiates each of the fluorescent element and the diffusion element with at least part of remaining light of the first wavelength from the light source unit (1221) at a second distribution ratio that is different from the first distribution ratio ([0052]), wherein the fluorescent element emits converted light of the second wavelength and non-converted light of the first wavelength, and wherein the fluorescent element emits the converted light of the second wavelength and the non-converted light of the first wavelength at the same time to generate white light.
Regarding claim 14, Toyooka further teaches the light source apparatus according to claim 10; and a light modulation element (124R/G/B) configured to modulate light from the light source apparatus (Fig. 2).
Regarding claim 16, Toyooka further teaches the white light is generated so as to reduce color change caused by a variation in an intensity of the light of the first wavelength which is emitted from the light source unit by combining the converted light of the second wavelength and the non-converted light of the first wavelength ([0044]).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii.
Regarding claim 2, Ishii does not explicitly teach the first ratio is smaller than the second ratio, and wherein the light amount adjustment unit (31) adjusts the amount of light so that a first amount of light emitted to the first fluorescent element (4Ga; or 4Gb and/or 4Gc) is larger than a second amount of light emitted to the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively).
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention that the first ratio is made smaller or larger than the second ratio, and wherein the light amount adjustment unit (31) adjusts the amount of light so that a first amount of light emitted to the first fluorescent element (4Ga; or 4Gb and/or 4Gc) is larger or smaller than a second amount of light emitted to the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) to produce a desire color chromaticity.  Furthermore, adjusting the amount of light emitted to the first fluorescent element and the second fluorescent element such that the first ratio is made smaller or larger than the second ratio or a first amount of light emitted to the first fluorescent element is larger or smaller than a second amount of light emitted to the second fluorescent element does not produce any unexpected results.  Modifying prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claim 8, Ishii does not explicitly teach the second light density is smaller than the first light density, and wherein the light amount adjustment unit (31) adjusts the amount of light so that a first amount of light emitted to the first fluorescent element (4Ga; or 4Gb and/or 4Gc) is larger than a second amount of light emitted to the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively).
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention that the second light density is smaller or larger than the first light density, and wherein the light amount adjustment unit (31) adjusts the amount of light so that a first amount of light emitted to the first fluorescent element (4Ga; or 4Gb and/or 4Gc) is larger or smaller than a second amount of light emitted to the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) to produce a desire color chromaticity.  Furthermore, adjusting the amount of light emitted to the first fluorescent element and the second fluorescent element such that the first light density is made smaller or larger than the second light density or a first amount of light emitted to the first fluorescent element is larger or smaller than a second amount of light emitted to the second fluorescent element does not produce any unexpected results.  Modifying prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Regarding claims 6 and 9, Ishii does not explicitly teach a value of (I2λ530 nm/I2λ610 nm)/(I3λ530 nm/I3λ610 nm) is in a range of 0.8 to 1.2.
Having light amount adjustment unit (31) adjusting the amount of light emitted to the first fluorescent element and the second fluorescent element such that the value of (I2λ530 nm/I2λ610 nm)/(I3λ530 nm/I3λ610 nm) is in a range of 0.8 to 1.2 is an issue of design choice.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention that light amount adjustment unit (31) adjusting the amount of light emitted to the first fluorescent element and the second fluorescent element such that the value of (I2λ530 nm/I2λ610 nm)/(I3λ530 nm/I3λ610 nm) is in a range of 0.8 to 1.2 to produce a desire color chromaticity.  Furthermore, adjusting the amount of light emitted to the first fluorescent element and the second fluorescent element such that the value of (I2λ530 nm/I2λ610 nm)/(I3λ530 nm/I3λ610 nm) is in a range of 0.8 to 1.2 does not produce any unexpected results.  Modifying prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toyooka.
Regarding claim 11, Toyooka does not explicitly teach the second distribution ratio is smaller than the first distribution ratio, and wherein the light amount adjustment unit adjusts the amount of light so that among light split by the splitting unit, light split at the first distribution ratio is larger than light split at the second distribution ratio.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention that the second distribution ratio is smaller than the first distribution ratio, and wherein the light amount adjustment unit adjusts the amount of light so that among light split by the splitting unit, light split at the first distribution ratio is larger than light split at the second distribution ratio to produce a desire color chromaticity.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Yamada (US 20150167932 A1).
Regarding claim 3, Ishii does not explicitly teach the light source unit (2) includes a first light source and a second light source each of which emits light of the first wavelength, and wherein the light amount adjustment unit (31) adjusts the amount of light emitted to each of the first fluorescent element (4Ga; or 4Gb and/or 4Gc) and the second fluorescent element (4Gb and/or 4Gc; or 4Ga, respectively) by controlling values of current to the first light source and the second light source.
Yamada teaches the light source unit (30) includes a first light source (30a) and a second light source (30b) each of which emits light of the first wavelength, and wherein the light amount adjustment unit (driving circuit) adjusts the amount of light emitted to each of the first fluorescent element (36a or 36b) and the second fluorescent element (36b or 36a, respectively) by controlling values of current to the first light source (30a) and the second light source (30b; [0133]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishii with Yamada; because it allows removing the retarder and the motor thereby making the optical system simpler and more compact.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Tsuda (US 20120050691 A1).
Regarding claim 15, Ishii does not explicitly teach the white light is generated so as to reduce color change caused by a variation in an intensity of the light of the first wavelength which is emitted from the light source unit by combining the converted light of the second wavelength and the non-converted light of the first wavelength.
Tsuda teaches the white light is generated so as to reduce color change caused by a variation in an intensity of the light of the first wavelength which is emitted from the light source unit by combining the converted light of the second wavelength and the non-converted light of the first wavelength (Fig. 1; [0039]-[0081]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishii with Tsuda; because it allows the illumination system in a three SLM projection system.


Response to Arguments
Applicant's arguments with respect to claims 1, 7, and 10 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claims 1 and 7, applicant/s argue, 
Instead, Ishii merely describes an illumination device 1 that includes a fluorescent layer 56 of the fluorescent color wheel 51 that is separated into three layers in a radial direction and the three layers are equally separated in a circumferential direction into three sections to form light converters 4Ra, 4Ga, 4Ba, 4Rb, 4Gb, 4Bb, 4Rc, 4Gc, and 4Bc.
Ishii does not teach or suggest a configuration in which “each of the first fluorescent element and the second fluorescent element emits the converted light of the second wavelength and the non-converted light of the first wavelength at the same time to generate white light” as recited in amended Claim 1.
That is, Ishi emits light of different wavelengths in a time-division manner, whereas the present invention simultaneously emits light of the converted light of the second wavelength and the non-converted light of the first wavelength from each fluorescent element.
Further, Ishii also does not teach the presently recited first ratio of converting light of the first wavelength to light of the second wavelength and emitting light of the non-converted light of the first wavelength.  (Remarks; p. 9).
Examiner respectfully disagrees.
Ishii clearly and unambiguously teaches each of the fluorescent elements, 4Ra, 4Ga, 4Ba, 4Rb, 4Gb, 4Bb, 4Rc, 4Gc, and 4Bc, has a predetermined concentration and mixing ratio.  In other words, each of the fluorescent elements has a different conversion rate.  The unconverted light would be emitted or absorbed by the fluorescent element.  There is no ambiguity about each of the first fluorescent element and the second fluorescent element emitting the converted light of the second wavelength and the non-converted light of the first wavelength at the same time.
Furthermore, the amended claims 1 and 7 recite, “each of the first fluorescent element and the second fluorescent element emits the converted light of the second wavelength and the non-converted light of the first wavelength at the same time to generate white light.”  The claim does not limit how the white light is generated beyond converted light and non-converted light.

	Regarding claim 10, applicant/s argue,
Toyooka, however, also does not teach or suggest a light source apparatus wherein 
the splitting unit irradiates each of the fluorescent element and the diffusion element with part of the light of the first wavelength from the light source unit at a first distribution ratio, and irradiates each of the fluorescent element and the diffusion element with at least part of remaining light of the first wavelength from the light source unit at a second distribution ratio that is different from the first distribution ratio, 
the fluorescent element emits converted light of the second wavelength and non-converted light of the first wavelength, as required by amended Claim 10, and 
the fluorescent element emits the converted light of the second wavelength and the non-converted light of the first wavelength at the same time to generate white light, as required by amended Claim 10.
Instead, Toyooka merely describes a light source 122 that includes a laser diode (LD) array 1221, a retardation plate 1222, a polarization separation element 1223, a phosphor 1224, and a diffusion and reflection element 12213. Toyooka does not describe an arrangement in which “each of the first fluorescent element and the second fluorescent element emits the converted light of the second wavelength and the non-converted light of the first wavelength at the same time to generate white light” as recited in claim 1.  (Remarks; p. 11).
Examiner respectfully disagrees.  First, all claimed limitation/s recited in claim 10 are taught by Toyooka (see statement of rejection/s with respect to claim 10).  Second, Toyooka is not used to reject claim 1.  Third, the fluorescent element taught by Toyooka, inherently, emits the converted light of the second wavelength and the non-converted light of the first wavelength at the same time; because no known fluorescent material is capable of absorbing 100% of the excitation light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882